PER CURIAM.
We affirm the denial of appellant’s petition for writ of error coram nobis, and certify as a question of great public importance the same question certified in Major v. State, 790 So.2d 550, 552 (Fla. 3d DCA), rev. granted, 797 So.2d 586 (Fla.2001):
*146WHETHER THE TRIAL COURT OR COUNSEL HAVE A DUTY TO ADVISE A DEFENDANT THAT HIS PLEA IN A PENDING CASE MAY HAVE SENTENCING ENHANCING CONSEQUENCES IF THE DEFENDANT COMMITS A NEW CRIME IN THE FUTURE?
See also Stretcher v. State, 803 So.2d 813 (Fla. 4th DCA Dec. 19, 2001).
POLEN, C.J., GUNTHER and SHAHOOD, JJ., concur.